Title: From Thomas Jefferson to James Ogilvie, 21 June 1808
From: Jefferson, Thomas
To: Ogilvie, James


                  
                     Washington June 21. 08.
                  
                  Th: Jefferson presents his salutations to mr Ogilvie and observes that his acquaintances in the great cities being mostly political, he has reviewed the list of those in Baltimore, which indeed is a short one, with care in order to select one who might be useful to mr Ogilvie. under this view he incloses him a letter to the revd. mr Glendye, formerly of Staunton in Virginia, distinguished for his eloquence in the pulpit as for liberality of principles & amiableness of manners.
                  In Philadelphia, with the same views, he could give a letter to mr Peale, and in New York to Doctr. Mitchell, should mr Ogilvie continue in his purpose of going there and give Th:J. notice when going. he wishes him the best success in all his undertakings.
               